Case 2:19-cv-12089-DML-EAS ECF No. 12 filed 09/17/20                       PageID.47      Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

EMMANUEL QUENTIN WYLIE,

                Plaintiff,                                    Case Number 19-12089
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge Elizabeth A. Stafford

FANNIE MAE,

                Defendant.
                                                   /

                ORDER ADOPTING REPORT AND RECOMMENDATION
                 TO DISMISS THE COMPLAINT WITHOUT PREJUDICE

        Presently before the Court is the report issued on September 3, 2020 by Magistrate Judge

Elizabeth A. Stafford pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the

complaint without prejudice for failure to prosecute the case. Although the report stated that the

parties to this action could object to and seek review of the recommendation within fourteen days

of service of the report, no objections have been filed thus far. The parties’ failure to file objections

to the report and recommendation waives any further right to appeal. Smith v. Detroit Fed’n of

Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the

magistrate judge’s report releases the Court from its duty to independently review the matter.

Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the findings and

conclusions of the magistrate judge.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 11) is ADOPTED.
Case 2:19-cv-12089-DML-EAS ECF No. 12 filed 09/17/20     PageID.48      Page 2 of 2




      It is further ORDERED that the complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

                                                s/David M. Lawson
                                                DAVID M. LAWSON
Dated: September 17, 2020                       United States District Judge




                                     -2-
